Cook, J.,
concurring in the syllabus and concurring in part and dissenting in part in judgment. Although I concur in the syllabus of the majority’s opinion, my analysis differs and leads to different dispositions of the four cases.
Like the majority, I believe that the passing of the sunset date found in R.C. 2151.353(F) does not divest the juvenile court of jurisdiction to enter a dispositional order. That division only causes an order of temporary custody to lapse. R.C. 2151.353(E)(1) continues jurisdiction in a juvenile court over any child for whom the court has issued a dispositional order until that child reaches the age of majority. I believe that is as far as the majority needed to go to dispose of these cases.
Instead, the majority conditions a court’s ability to issue further dispositional orders on whether or not the problems leading to the filing of the original complaint exist as of the sunset date. This approach is not in the statutory scheme or in the case law and thus there is no basis for imposing such a condition.
In three of the four cases presently before this court, the juvenile courts issued permanent custody orders. In the fourth case, the juvenile court refused to entertain a permanent custody motion on its conclusion that the passing of the sunset date had divested it of jurisdiction. Assuming that the permanent custody orders are supported by the appropriate considerations as they existed at the time of the permanent custody hearings, there is no reason to reverse those orders. The Bunting, Farrar and Brock courts’ continuing jurisdiction authorized the issuance of permanent custody orders. R.C. 2151.415(E)(1). The *641Young court’s continuing jurisdiction authorizes it to rule upon the permanent custody motion. Id.
It is critical that we give effect to the statutory design for placement of children who are adjudicated abused, neglected or dependent. The statute places a burden on the court to keep tabs as a child progresses toward return to the family home or an alternative permanent living arrangement. It also limits the time that a child’s future may be left in limbo. Nevertheless, a temporary order that is permitted to lapse under R.C. 2151.353(F) does not mandate the child’s return to the family home. After an adjudication that the child is abused, neglected or dependent and the issuance of a dispositional order, all further placements must be court-ordered. If temporary custody is permitted to lapse, and a child’s parents believe that they are entitled to have the child returned to the family home, they can file a motion pursuant to R.C. 2151.415(F), requesting the court to issue the appropriate order. None of the parties to this appeal exercised that option. The juvenile courts’ continuing jurisdiction now authorizes them to rule on the permanent custody motions.
Accordingly, I would reverse Bunting, Farrar and Brock and return the cases to the appellate courts for review of the assignments of error which were found to be moot. I would reverse Young and remand the case to the trial court to conduct a hearing on the permanent custody motion.
In addition, I also note my respectful disagreement with the majority’s treatment of successive complaints concerning the same child. The majority concludes that where the latter complaint alleges new facts, or facts not disclosed in the original complaint, a new sunset date is given effect and the old one is erased. It is only when the original and new complaints are based on the same facts that the sunset date is calculated from the original complaint. Application of the statute in this manner thwarts the fundamental purpose behind the legislature’s limitation upon grants of temporary custody.
Orders of temporary custody are limited so that children do not linger in housing arrangements that were never intended to be permanent. The limitation is not so much for the benefit of the parent as it is for the benefit of the child. Evidence of this fact is supplied by R.C. 2151.415(D)(1), which conditions an extension of temporary custody on a demonstration by clear and convincing evidence that there has been significant progress on the child’s case plan and that the child will be reunified with one of his parents within the period of extension. Moreover, children in temporary custody whose return to the family home is neither imminent nor desirable are to receive case plans designed to develop and implement an alternative permanent living arrangement. R.C. 2151.412(F)(l)(b)(ii).
*642A second complaint based on new facts would tend to demonstrate that a parent is not making progress with the case plan and return to the family home is not imminent. Accordingly, it is no reason to justify prolonging temporary custody. The same can be said for a complaint based on new allegations of past conduct. Nevertheless, that is the result under the majority opinion.
In formulating the statutory scheme related to the placement of abused, neglected and dependent children, the legislature built in safeguards to ensure that children are not forgotten after being placed in temporary custody. A juvenile court is required to hold a review hearing one year after the earlier of the filing of a complaint or placement of the child into shelter care. R.C. 2151.415(B); 2151.417(C). Such hearing is to be scheduled upon completion of the court’s dispositional hearing held pursuant to R.C. 2151.35. R.C. 2151.35(B)(3). Accordingly, a child’s dispositional order should not be permitted to lapse.
Because the trial courts below were confounded by the filing of amended and second complaints, timely action was not taken in making or extending the appropriate dispositional order. This confusion would be eliminated by construing R.C. 2151.353(F) to require calculation of the sunset date to run from the earlier date of the child’s placement in shelter care or the filing of the original complaint. If later filed complaints are not permitted to reset the sunset date, the situation presented in the present case is unlikely to recur.
Mover, C.J., and Douglas, J., concur in the foregoing opinion.